PARIENTE, Judge,
concurring specially.
Appellant’s motion alleges in a conclusory fashion that her plea was involuntary because of her “mental state.” I therefore agree that the order denying appellant relief pursuant to Florida Rule of Criminal Procedure 3.800(a) should be affirmed. Relief under rule 3.800(a) would be improper because appellant does not allege that her sentence is illegal. See Davis v. State, 661 So.2d 1193 (Fla.1995).
Our affirmance is without prejudice to appellant filing a properly sworn and timely motion pursuant to rule 3.850 alleging facts legally sufficient to establish that appellant’s mental state rendered her unable to enter a voluntary plea. See Schenck v. State, 654 So.2d 593 (Fla. 4th DCA 1995).